United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3075
                                   ___________

Chad Allen Beers,                      *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Jimm L. Hendren, Judge; Michael        * Western District of Arkansas.
Bradley; Bill Reynolds; John Doe #1;   *
John Doe #2,                           *        [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                          Submitted: October 6, 1999

                               Filed: October 12, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Chad Allen Beers appeals from the district court’s1 order dismissing his 42
U.S.C. § 1983 action against a federal judge, Mr. Beers’s two defense counsel, and two


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendation of the Honorable
Beverly Stites Jones, United States Magistrate Judge for the Western District of
Arkansas.
John Does. After careful review of the record, we conclude dismissal was warranted
under 28 U.S.C. § 1915(e)(2)(B) because Mr. Beers’s allegations failed to state a
conspiracy claim. See Snelling v. Westhoff, 972 F.2d 199, 200 (8th Cir. 1992) (per
curiam) (mere allegations of conspiracy without specific facts showing meeting of
minds do not state claim). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-